Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 1 of 16 PageID #: 6859




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 UNITED STATES OF AMERICA ex rel.                 §
 and ANDREW MITCHELL, and ANDREW                  §
 MITCHELL, Individually                           §   Civil Action No. 4:14-CV-00833
         Plaintiffs,                              §   Judge Mazzant
                                                  §
 v.                                               §
                                                  §
 CIT Bank, N.A. d/b/a One West Bank, and          §
 CIT Group, Inc.,                                 §
           Defendants.                            §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is CIT Bank, N.A. d/b/a OneWest Bank, and CIT Group, Inc.’s

Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(1) for Lack of Subject Matter

Jurisdiction (Dkt. #157). Having considered the motion and the relevant pleadings, the Court finds

that the Motion should be DENIED.

                                       BACKGROUND

       In 2008, the United States faced a housing crisis caused, in part, by mortgage fraud and

predatory lending. The crisis caused home prices to plummet and foreclosures to skyrocket,

leaving homeowners with negative equity in their homes. Distressed homeowners were unable to

sell or refinance their homes to meet their mortgage obligations. In response to this crisis, the

Government enacted the Emergency Economic Stabilization Act of 2008 (“EESA”).

       The Home Affordable Modification Program (“HAMP”), administered by the Treasury

Department, was a voluntary program under EESA designed to prevent avoidable foreclosures by

providing homeowners with affordable mortgage-loan modifications and other alternatives to

eligible buyers. HAMP’s primary goal was to relieve the burden on homeowners by lowering their
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 2 of 16 PageID #: 6860




mortgage payments to 31% or less of their gross monthly income. Investors would receive

payments and a guarantee that no modification would result in a mortgage worth less than the net-

present value of the property. In return, mortgage servicers, in addition to their annual servicing

fees, received HAMP incentive payments to complete the modifications.             Each successful

modification entitled the servicer from $1,200–2,000 depending on how long the mortgage was

delinquent. From the program’s start in 2009 through the second quarter of 2016, HAMP

generated more than 1.6 million permanent modifications. In addition to HAMP, the Fair Housing

Administration’s (“FHA”) and Veterans Administration (“VA”) each had companion HAMP

programs: “FHA-HAMP” and “VA-Hamp,” respectively.

       In 2009, OneWest Bank (“OWB”) enrolled in the HAMP, FHA-HAMP, and VA-HAMP

programs. On August 18, 2009, OWB Executive Vice President and Chief Operating Officer Tony

Ebers expressly certified OWB’s compliance with HAMP guidelines and applicable federal laws

in signing the initial Servicer Participation Agreement (“SPA”). The SPA named OWB as the

servicer and Fannie Mae as Financial Agent of the United States. The SPA required OWB to

provide annual certifications of compliance with the specified terms and conditions.

       Defendant expressly represented in the SPAs and annual certifications that: (1) it was in

compliance with the terms and guidelines of HAMP; (2) it was in compliance with all applicable

laws and requirements; (3) it created and maintained an effective HAMP program and committed

the resources needed to employ enough trained, experienced personnel with the tools and

technology necessary to provide quality service to homeowners; and (4) it had adequately

documented and monitored its compliance and immediately reported to the Government any

credible evidence of material violations of these certifications. Each annual certification included




                                                 2
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 3 of 16 PageID #: 6861




an express statement certifying that OWB continued to meet the terms and conditions of the SPA,

including the representation of compliance with applicable laws.

       On April 13, 2011, the Office of Thrift Supervision (“OTS”) entered into a consent order

with OWB (“2011 Consent Order”). Pursuant to the consent order, “a monitor was tasked to work

with [OWB] to identify and remedy all deficiencies with its mortgage servicing and lending

modification programs” (Dkt. #60). The terms of the 2011 Consent Order were reaffirmed by a

consent order entered on March 11, 2014 (“2014 Consent Order”). On July 14, 2015, the Office

of the Comptroller of the Currency terminated the 2011 and 2014 Consent Orders after finding

that the Consent Orders were no longer required for the “protection of the depositors, other

customers, and shareholders of the Bank, as well as its safe and sound operation” (Dkt. #60,

Exhibit 8).

       On December 23, 2014, Relator Michael J. Fisher (“Fisher”) and Relator Andrew Mitchell

(“Mitchell” or “Relator”) filed their Original Complaint under seal (Dkt. #1). On October 21,

2016, Fisher and Mitchell filed an Amended Complaint under seal (Dkt. #24). On September 13,

2019, Fisher withdrew as a Relator (Dkt. #50; Dkt. #51). Subsequently, Mitchell filed Relator’s

Second Amended Complaint (“SAC”) on October 11, 2019 (Dkt. #52).                Defendants were

subsequently served on October 15, 2019 (Dkt. #53; Dkt. #54).

       In Mitchell’s Second Amended Complaint, Mitchell, a former employee of OWB from

2009-2011, alleges that OWB made false claims to the United States in relation to its obligations

under HAMP, FHA-HAMP, and VA-HAMP. More specifically, Mitchell alleges that OWB

falsely certified that it was in compliance with the requirements of those programs by: (1) not

having a loss mitigation program; (2) running a sham loss mitigation program that had insufficient

resources, caused unnecessary foreclosures due to untimely mortgage evaluations, and used



                                                3
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 4 of 16 PageID #: 6862




incorrect evaluation tools to evaluate delinquent mortgages; (3) engaging in dual-trafficking; (4)

offering inappropriate options to mortgagors under HAMP; and (5) improperly capitalizing

principal and unaccrued escrow payments.

       On February 12, 2021, Defendants this Motion to Dismiss (Dkt. #157) asserting for the

first time that Relator does not have standing to pursue his claims because he purportedly signed

a release prior to filing the instant qui tam action, which Defendants claim encompass his qui tam

claims. On March 12, 2021, Relator filed his Response (Dkt. #164). Defendants replied on March

23, 2021 (Dkt. #165), and Relator filed a Sur-Reply on March 30, 2021 (Dkt. #166). Subsequently,

Relator filed supplemental authority on May 5, 2021 (Dkt. #168), to which Defendants responded

on May 7, 2021 (Dkt. #169). Relator then replied to Defendants’ response on May 10, 2021

(Dkt. #170).

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) authorizes dismissal of a case for lack of subject

matter jurisdiction when the district court lacks statutory and constitutional power to adjudicate

the case. Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.

1998). The issue of standing is one of of subject matter jurisdiction and is properly raised by a

motion to dismiss under Rule12(b)(1). See Cobb v. Cent. States, 461 F.3d 632, 635 (5th Cir. 2006).

       Motions under 12(b)(1) can come in two different ways: either a facial or a factual attack

on jurisdiction. See Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981); see also 5B

CHARLES ALAN WRIGHT         ET AL.,   FEDERAL PRACTICE      AND   PROCEDURE § 1350 (3d ed.);

O’CONNOR’S FEDERAL RULES * CIVIL TRIALS Ch. 3-C § 5.1 (2021 ed.). “A ‘facial attack’ on the

complaint requires the court merely to look and see if plaintiff has sufficiently alleged a basis of

subject matter jurisdiction, and the allegations in his complaint are taken as true for the purposes



                                                 4
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 5 of 16 PageID #: 6863




of the motion.” Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980) (citing

Mortensen v. First Federal Savings & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). “A ‘factual

attack,’ however, challenges the existence of subject matter jurisdiction in fact, irrespective of the

pleadings, and matters outside the pleadings, such as testimony and affidavits, are considered.” Id.

When a defendant mounts a factual attack, the presumption of truthfulness does not attach to the

plaintiff’s allegations. Williamson v. Tucker, 645 F.2d 404, 412–13 (5th Cir. 1981). To prevail in

showing the Court has jurisdiction, “the plaintiff must ‘prove the existence of subject-matter

jurisdiction by a preponderance of the evidence.’” Irwin v. Veterans Admin., 874 F.2d 1092, 1096

(5th Cir. 1989) (citing Middle South Energy, Inc. v. City of New Orleans, 800 F.2d 488, 490 (5th

Cir. 1986)).

                                            ANALYSIS

       Mitchell brings this qui tam action pursuant to the False Claims Act (“FCA”). 31 U.S.C.

§ 3729(a)(1)(A)–(B). “The [FCA] is designed to allow suits ‘by private parties on behalf of the

United States against anyone submitting a false claim to the government.’” United States ex rel.

Fried v. W. Indep. Sch. Dist., 527 F.3d 439, 441 (5th Cir. 2008) (quoting Hughes Aircraft Co. v.

United States ex rel. Schumer, 520 U.S. 939, 941 (1997)). The FCA “promot[es] private citizen

involvement in exposing fraud against the government,” while “prevent[ing] parasitic suits by

opportunistic late-comers who add nothing to the exposure of fraud.” Id. (quoting Reagan, 384

F.3d at 174).

       Defendants move the Court to dismiss this action alleging the Court does not have subject

matter jurisdiction. In bringing their argument, Defendants claim Relator lacks standing because




                                                  5
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 6 of 16 PageID #: 6864




“he released any claims he has that relate to, arise out of, or are based on his employment by

OneWest, which includes the claims he asserts in this qui tam action.” (Dkt. #157 at p. 19).

       Relator responds by arguing (1) the Court should allow additional discovery before

considering the motion; (2) this motion is an indirect attack on the merits of Relator’s claims; (3)

the release is unenforceable because it contravenes public policy interests; (4) even if the release

is enforceable, Relator has constitutional standing to sue on behalf of the government; and (5)

Defendants cannot enforce other provisions of the consulting agreement against Mitchell because

the statute of limitations expired long ago. See (Dkt. #164 at pp. 19–35).

       The Court agrees that the Release is not enforceable on public policy grounds and,

therefore, does not address Relator’s other arguments. See United States ex rel. Green v. Northrop

Corp., 59 F.3d 953, 957 (9th Cir. 1995) (“We assume for the purposes of analysis that . . . the

Release encompassed both Green’s right to bring a qui tam action as well as any recovery that

might flow from the action. Nonetheless, we hold that this aspect of the Release is unenforceable

because its enforcement would impair impermissibly a substantial public policy.”); see also United

States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 23 (2nd Cir. 2016) (“Assuming that Ladas’s release

was sufficiently broad to encompass his qui tam claims, we hold that the release is unenforceable

as a matter of public policy.”).

       I. Standing

       Defendants claim that Relator lacks standing because he allegedly executed an agreement

releasing his qui tam claims. On February 10, 2012, Relator entered into an agreement titled

“Individual Consulting Agreement” (“Consulting Agreement”) (Dkt. #157, Exhibit 12 at p. 5).

The Consulting Agreement provides that Relator “desires voluntarily to terminate his employment

relationship with OneWest;” and that “OneWest desires to continue to have access to Mitchell’s



                                                 6
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 7 of 16 PageID #: 6865




services for purposes of completing it investigation of the issues . . .” relating to OneWest’s loss

mitigation in connection with the servicing of certain government-insured mortgages (Dkt. #157,

Exhibit 12 at p. 5).

        Defendants claim that Relator released all of his claims after the United States Department

of Housing and Urban Development (“HUD”)—the United States Government entity Relator

alleges was defrauded—became aware of and had an opportunity to investigated OneWest’s

alleged violations of HUD’s rules for servicing FHA insured loans that form the basis for Relator’s

claims (Dkt. #157 at p. 4).

        Defendants assert that HUD had already identified the issues with the OneWest’s loan

servicing policies, procedures, and practices for FHA-insured loans when the HUD conducted its

January 2010 audit of OneWest (Dkt. #157 at p. 5). Further, Defendants claim HUD understood

OneWest had violated various FHA loss-mitigation rules, and, thus, the government was aware of

the violations underlying Relator’s complaint (Dkt. #157 at p. 6). Defendants believe that as part

of the Consulting Agreement and for more than $150,000, Relator released his claims—including

his qui tam claim. The relevant release provisions (the “Release”) from Consulting Agreement

read as follows:

        Except for the rights and obligations created by this Agreement, Mitchell, on behalf of
Mitchell’s agents, representatives, attorneys, assignees, heirs, executors, administrators and
successors in interest, hereby releases and forever discharges the OneWest Companies, including,
but not limited to OneWest Resources LLC, OneWest Bank, FSB, and all of their past, present and
future owners, parents, subsidiaries, divisions, affiliates, related entities, joint venturers, partners
and members, as well as each of their respective directors, officers, shareholders, agents,
associates, representatives, employees, attorneys, predecessors, successors, and assigns, and any
and all of them (collectively, the “Released Parties”), from any and all liability, actions, causes of
action, claims, charges, complaints, demands, grievances, obligations, losses, damages, injuries
and legal responsibilities, of any type whatsoever, whether known or unknown, unforeseen,
unanticipated, unsuspected or dormant, that are based upon, relate to or arise out of Mitchell’s
employment with OneWest and/or the OneWest Companies, and/or the discontinuation of said
employment (collectively, “Claims”), except claims that the law does not permit Mitchell to waive
by signing this Agreement. The term “OneWest Companies” refers to OneWest, OneWest Bank,

                                                   7
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 8 of 16 PageID #: 6866




FSB, its parent company, subsidiaries, affiliates and related companies. The Claims defined in the
first sentence of this Section and released herein by Mitchell as to OneWest and the Released
Parties include, without limitation, all Claims in law, equity, contract, and tort, and/or all Claims
under the Dodd Frank Wall Street Reform and Consumer Protection Act, the Fair Labor Standards
Act, the Equal Pay Act, National Labor Relations Act, Labor Management Relations Act,
Employee Retirement Income Security Act, Title VII of the Civil Rights Act of 1964, as amended,
Civil Rights Act of 1991, Americans with Disabilities Act, as amended, Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990, the
Rehabilitation Act, Executive Order 11246, Family and Medical Leave Act, Sarbanes-Oxley Act
of 2002, Worker Adjustment and Retraining Notification Act, the Consolidated Omnibus Budget
Reconciliation Act, the Code of Federal Regulations, the California and Texas Constitutions,
California Civil Code, the Texas Civil Practices & Remedies Code, the Texas Administrative
Code, the California and Texas Labor Codes and any other applicable state wage and hour statutes
or wage orders, California Code of Regulations, the California and Texas Government Codes,
California Business & Professions Code, the Texas Business and Commerce, California Fair
Employment and Housing Act, the Texas Commission on Human Rights Act, California Family
Rights Act, the California Workers’ Compensation Act, any other applicable state employment-
discrimination statutes, any similar provisions of Texas law and the law in any other jurisdiction,
and/or all Claims under any other federal, state, municipal or other governmental statute,
regulation, ordinance or order.

(Dkt. #157, Exhibit 12 at p. 11) (emphasis added).

Mitchell represents that Mitchell either does not have or will immediately dismiss (unless
expressly prohibited by law) any lawsuit, claim, charge, grievance or complaint against any of the
OneWest Companies in any forum, including without limitation any local, state or federal agency
or court, based upon events occurring prior to the Effective Date. Mitchell also promises not to
voluntarily encourage, counsel or assist (directly or indirectly) any current or former employee or
third party in the preparation or prosecution of any civil dispute, difference, grievance, claim,
charge or complaint against any of the OneWest Companies and/or any Released Parties unless
compelled to do so by valid legal process.

(Dkt. #157, Exhibit 12 at p. 12–13).

Mitchell agrees to notify OneWest’s General Counsel if he receives a request to participate or join
in any way in any litigation or administrative proceeding before any federal or state agency, against
any of the OneWest Companies or provide information, documents or assistance within three
business days of Mitchell receiving the request. Nothing in this Agreement prohibits Mitchell from
filing a charge or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or a comparable state or local agency. However, by signing
this Agreement, Mitchell has waived the right to recover monetary damages in any charge,
complaint, or lawsuit filed by Mitchell, or anyone else on Mitchell’s behalf against any of the
OneWest Companies asserting any c1aims released by this Agreement, and Mitchell has waived




                                                 8
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 9 of 16 PageID #: 6867




the right to file an individual lawsuit against any of the OneWest Companies asserting any claims
released by this Agreement.

(Dkt. #157, Exhibit 12 at p. 13).

       Relator does not contest that he signed the release; rather, he contends the release only

covered his personal claims and that he “never imagined, nor was it ever discussed with him, that

he was supposedly waiving his right to assert claims belonging to the government, such as claims

against OneWest for fraud against the government.” (Dkt. #164 at pp. 15–16). Further, Relator

argues the Release should not be enforced due to public policy concerns (Dkt. #164 at p. 23).

       Assuming arguendo that the release covers Relator’s qui tam claims, the Court finds the

release should not be enforced on public policy grounds.

               A. Enforceability of Prefiling Release

       Under the FCA, a relator may not unilaterally enter into an enforceable settlement

agreement or release after filing an FCA action. See 31 U.S.C. § 3730(b)(1) (“The action may be

dismissed only if the court and the Attorney General give written consent to the dismissal and their

reasons for consenting.”); United States ex rel. Longhi, 575 F.3d 458, 474–75 (5th Cir. 2009)

(affirming district court’s refusal to enforce a postfiling release and indemnification on the grounds

that the plain language of the FCA prohibits dismissal without the court’s and Attorney General’s

consent and the interest in enforcing the release and indemnification were outweighed by public

policy concerns). However, the Fifth Circuit has not directly considered the enforceability of a

prefiling release in a qui tam action, but other circuits have considered the issue and applied the

test from the Ninth Circuit developed in United States ex rel. Green v. Northrop Corp., 59 F.3d

953 (9th Cir. 1995), and United States ex rel. Hall v. Teledyne Wah Chang Albany, 104 F.3d 230

(9th Cir. 1997). United States ex rel. Ritchie v. Lockheed Martin Corp., 558 F.3d 1161 (10th Cir.

2009); United States ex rel. Radcliffe v. Purdue Pharma L.P., 600 F.3d 319 (4th Cir. 2010); Ladas,

                                                  9
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 10 of 16 PageID #: 6868




 824 F.3d 16 (2nd Cir. 2016). This Court has also previously applied the balancing test in United

 States ex rel. Jackson v. University of North Texas. 4:13-CV-734, 2016 WL 369693, at *4 (E.D.

 Tex. Feb. 1, 2016). The Court will again apply the Green and Hall balancing test to this case

 as well.

        In Green, the Court addressed “whether the release of a qui tam claim, when entered into

 without the United States’ knowledge or consent, and prior to filing of an action based on that

 claim, is enforceable.” Green, 59 F.3d at 956. The Ninth Circuit looked to the Supreme Court’s

 decision in Town of Newton v. Rumery, 480 U.S. 386 (1987), to establish its balancing test. Green,

 59 F.3d at 958. “Under the balancing test, the Ninth Circuit analyzed whether the interest in

 enforcing the release was outweighed in the circumstances by a public policy harmed by enforcing

 the release.” United States ex rel. Haight v. RRSA (Commercial Div.), LLC, 3:16-CV-1975-S, 2021

 WL 1721585, at *4 (N.D. Tex. Apr. 30, 2021) (citing Green, 59 F.3d at 962). Ultimately, the Ninth

 Circuit concluded that enforcing the release would “impair a substantial public interest” because

 enforcing the release “would threaten to nullify the incentives Congress intended to create” with

 the FCA. Green, 59 F.3d at 963. “It is commonly recognized that the central purpose of the qui

 tam provisions of the FCA is to set up incentives to supplement government enforcement of the

 Act by encouraging insiders privy to a fraud on the government to blow the whistle on the crime[.]”

 Id. (cleaned up).

        In Green, the Ninth Circuit found it critical “that the government only learned of the

 allegations of fraud and conducted its investigation because of the filing of the qui tam complaint.”

 Id. at 966. Further, the Ninth Circuit opined that given the fact that a successful relator will receive

 at most thirty percent of the recovery for a successful qui tam suit, if a prefiling release were

 enforceable, “a rational relator would be willing to accept a substantially smaller amount to settle



                                                   10
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 11 of 16 PageID #: 6869




 the claim immediately than to preserve the right to eventually file a qui tam action in which the

 government would retain the lion’s share of the proceeds.” Id. at 965–66. Consequently, potential

 relators would be incentivized to settle before filing the qui tam action, thus inhibiting the

 government’s ability to learn about instances of fraud and undermining the incentives created by

 the qui tam provisions of the FCA. See id. (“Accordingly, when we consider, as we do here, a

 release of a claim in the prefiling period, it is clear that our focus must be on what impact the

 release will have on the incentive effect Congress intended to create and the importance of that

 incentive effect in achieving the FCA’s goals of detecting and deterring fraud on the

 government.”). Having conducted its public policy analysis, the Ninth Circuit held that it would

 not enforce the prefile release to bar a subsequent qui tam claim when the release was entered into

 without the government’s knowledge or consent. Id. at 969.

        In contrast, in Hall, the Ninth Circuit held that a prefiling release was enforceable when

 the government had full knowledge of the relator’s claims and had investigated the claims before

 the parties executed the release. 104 F.3d at 231. Hall—the relator—voiced concerns to his

 employer about issues with the nuclear manufacturing process, and his employer informed the

 Nuclear Regulatory Commission of Hall’s concerns. Id. Hall also filed his own complaint with the

 Nuclear Regulatory Commission. Id. After Hall voiced his concerns, his employer terminated him

 leading to Hall filing a state court action for retaliation. Id. at 232. The parties settled, and Hall




                                                  11
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 12 of 16 PageID #: 6870




 signed a broadly worded release, but neither party informed the federal government of the state

 action or the release. Id.1

          Following the state action, Hall filed a qui tam case. Id. In the qui tam case, the Ninth

 Circuit found that the circumstances present in Green were not present in Hall. Id. at 232–33.

 Because the government was aware of Hall’s allegations regarding the false certifications, “the

 public interest in having information brought forward that the government could not otherwise

 obtain is not implicated.” Id. at 233.

          To summarize, “the consent of the government is not a necessary condition precedent to

 enforcement of an otherwise valid release where such a release is executed prior to filing a qui

 tam action.” Radcliffe, 600 F.3d at 328; see also, e.g., Ritchie, 558 F.3d at 1168; United States ex

 rel. Gebert v. Transp. Admin. Servs., 260 F.3d 909, 915 (8th Cir. 2001); Green, 59 F.3d at 960.

 And, “courts generally enforce a pre-filing release of a relator’s right to bring a qui tam action so

 long as the relator’s allegations of fraud were sufficiently disclosed to the government prior to the

 release, and the government had opportunity to fully investigate the allegations.” Jackson, 2016

 WL 369693, at *3 (first citing Radcliffe, 600 F.3d at 332; and then citing United States ex rel.

 Longhi v. Lithium Power Techs., Inc., 481 F. Supp. 2d 815, 820-21 (S.D. Tex. 2007), aff’d 575

 F.3d 458 (5th Cir. 2009) (refusing to uphold a release after concluding that allegations were

 insufficiently disclosed to the government prior to the release)).

          Some courts frame the issue in terms of the public’s issue:

          When the government is unaware of potential FCA claims the public interest
          favoring the use of qui tam suits to supplement federal enforcement weighs against
          enforcing prefiling releases. But when the government is aware of the claims, prior



 1
  The release stated that it “includes, but is not limited to, all claims which were, or could have been, brought as claims
 or counterclaims in the above-referenced action. This Mutual Release of Claims also includes, but is not limited to,
 any other claims or complaints which could have been brought in any other type of action or proceeding.” Id.

                                                            12
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 13 of 16 PageID #: 6871




        to suit having been filed, public policies supporting the private settlement of suits
        heavily favor enforcement of a prefiling release.

 Radcliffe, 600 F.3d at 332 (emphasis added) (omitting internal citations) (finding prefiling release

 was enforceable when the government had already been investigating the relator’s allegations prior

 to the relator signing the release and filing the qui tam suit); see also Ritchie, 558 F.3d at

 1170; Gebert, 260 F.3d at 915; Green, 59 F.3d at 960. Thus, the Courts inquiry focuses on whether

 the allegations of fraud were sufficiently disclosed to the government before Relator signed

 the Release.

        Defendants argue the government was aware of the noncompliance before Relator signed

 the Release (Dkt. #157 at p. 23). Specifically, Defendants assert that the core of Relator’s

 allegations are a failure to follow FHA’s loss-mitigation rules and that HUD knew of the failures

 as evidenced in HUD’s April 5, 2010 Letter and OneWest’s follow up in its June 7, 2010 Letter to

 HUD (Dkt. #157 at p. 24). Further, Defendants claim that “[s]enior HUD employees clearly knew

 there were issues with OneWest’s FHA loss mitigation in 2010—years before [Relator’s] February

 2012 release—and had full opportunity to investigate them[]” and that “[i]t does not matter

 whether HUD had ‘full knowledge’ of all the violations Mitchell claims to have observed.”

 (Dkt. #157 at p. 26).

        Relator argues that there were many deficiencies and acts of fraud that were never disclosed

 to the government and that the government did not have knowledge of the full scope of Relator’s

 allegations at the time he signed the release (Dkt. #164 at p. 25). Specifically, Relator asserts that

        “[t]he government had no idea that OneWest had intentionally concealed the fact
        that OneWest’s loss-mitigation failures extended to non-FHA loans, including VA
        loans, for which OneWest did not even have a functional, much less compliant,
        loss-mitigation program, or that OneWest had been dual-tracking loans, or that
        OneWest did not have a working FHA-HAMP modification product, or that
        OneWest’s non-compliance extended much further than the LoanCare issues of



                                                  13
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 14 of 16 PageID #: 6872




        which the government was aware at the time [Relator] signed his employment-
        related release.”

 (Dkt. #165 at p. 25).

        Relator compares the June 7, 2010 Letter to HUD (Dkt. #157, Exhibit 3) to what is alleged

 in the Second Amended Complaint and in Relator’s interrogatory responses (Dkt. #164 at pp. 25–

 26) (citing Dkt. #157, Exhibit 27). Relator notes that—contrary to what Defendants said in the

 June 7, 2010 Letter to HUD—Relator “observed OneWest’s failure to establish an FHA-compliant

 loss mitigation program,” “told management that OneWest was egregiously failing to engage in

 loss mitigation per HUD guidelines,” “observed that OneWest failed to employ a properly trained

 and qualified loss mitigation staff,” and “observed OneWest servicing FHA loans without

 providing employees formal training, manuals, job aides, or reference materials” (Dkt. #164 at p.

 26) (citing Dkt. #157, Exhibit 27 at 9–10).

        The Court is persuaded that, at the very least, the government was not aware of all of the

 acts of fraud and deficiencies and that the government certainly was not aware of the depth and

 breadth of the fraud. Defendants cite the Court to its prior opinion in Jackson to support its position

 that the Release should be enforced (Dkt. #157 at p. 27). Jackson, however, is distinguishable.

        In Jackson, Jackson—the relator—filed an action asserting FCA claims against the

 JPMorgan Chase Bank, N.A., regarding his applications for, and alleged failure to receive, student

 loan funds while he was a student at the University of North Texas. 2016 WL 369693, at *1. Prior

 to filing the suit alleging FCA claims, Jackson filed suit against Chase asserting other claims

 against Chase Bank on the same facts. United States ex rel. Jackson v. Univ. of N. Tex., 4:13-CV-

 734-ALM-CAN, 2015 WL 13744213, at *5 (E.D. Tex. Nov. 18, 2015). On March 8, 2012, Jackson

 released Chase Bank from all claims asserted in the first lawsuit, and Jackson also released Chase

 Bank “from any liability in the event the subject loans are not forgiven or discharged (in whole or

                                                   14
Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 15 of 16 PageID #: 6873




 in part).” Id. After the first suit was dismissed, Jackson filed the second suit bringing the FCA

 claims. Id. at *1.

         The Court dismissed the second case finding that the release Jackson entered into on March

 8, 2012, covered his FCA claim and that the release was enforceable. Jackson, 2016 WL 369693,

 at *4. There, Jackson argued the government could not have had sufficient information to

 investigate his claims because it lacked specific documents that Jackson had. Id. The Court found

 that the government was indeed aware of his claims and that the disclosures Jackson made to the

 government were more than enough information to investigate. Id. The Court stated “there is no

 doubt that [Jackson’s] allegations were sufficient to allow the [government] to investigate, since

 the [government] was aware of the specific allegations and had opportunity to uncover and/or

 investigate any fraud. At most, [Jackson’s] additional documents merely corroborate the

 allegations he had already made to the Department.” Id.

         Jackson is distinguishable from the facts here. To begin, Jackson did “not dispute that the

 [government] was well aware of Relator’s allegations prior to March 8, 2012 [(the date Jackson

 entered the settlement and release for his first suit)] . . . .” Id. at *3. Here, there is a dispute as to

 whether the government was well aware of his allegations. The Court recognizes that HUD had

 already audited Defendants and noted their violations of FHA rules, but this audit does not cover

 the extent of the fraud that Relator describes in this suit. Additionally, here, it is undisputed that

 the government did not know of all of the fraud for all of the loans.

         Relator alleges Defendants committed fraud related to VA loans. In their reply, Defendants

 state, “[e]ven if [Relator was] correct that there were VA-loan violations of which the government

 was unaware, the release would still be enforceable to FHA loans (because HUD was aware of

 these alleged violations) and non-governmental loans (of which [Relator] has no knowledge).”



                                                    15
    Case 4:14-cv-00833-ALM Document 200 Filed 08/17/21 Page 16 of 16 PageID #: 6874




     (Dkt. #165 at p. 12). Notably, Defendants state that “[t]he Court should grant OneWest’s motion

     as to FHA and non-governmental loans, while leaving [Relator’s] meritless VA-related claims to

     be dismissed at summary judgment or rejected at trial.” (Dkt. #165 at p. 12). Defendants do not

     point to any documentation indicating the government was aware of fraud related to VA loans,

     and the Court will not impute such knowledge onto the government.

            Accordingly, because the Court finds that the public interest in permitting this case to go

     forward outweighs the interest in enforcing the Release, the Court will not enforce the Release.

     See Ladas, 824 F.3d at 24 (holding the prefiling release was unenforceable as a matter of public

     policy because the government did not have sufficient knowledge of the fraud allegations at the

     time the release was executed). The Court, therefore, finds that Relator has standing to bring this

     qui tam suit and denies the Motion to Dismiss on this basis.
.
                                             CONCLUSION

            It is therefore ORDERED that CIT Bank, N.A. d/b/a OneWest Bank, and CIT Group,

     Inc.’s Motion to Dismiss (Dkt. #157) is hereby DENIED.

          SIGNED this 17th day of August, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                     16
